Name: Council Regulation (EEC) No 2004/83 of 18 July 1983 amending, as regards lemons, Regulations (EEC) No 2511/69 and (EEC) No 1035/72
 Type: Regulation
 Subject Matter: agricultural policy;  prices;  agricultural structures and production;  plant product;  marketing
 Date Published: nan

 Avis juridique important|31983R2004Council Regulation (EEC) No 2004/83 of 18 July 1983 amending, as regards lemons, Regulations (EEC) No 2511/69 and (EEC) No 1035/72 Official Journal L 198 , 21/07/1983 P. 0002 - 0003 Spanish special edition: Chapter 03 Volume 28 P. 0125 Portuguese special edition Chapter 03 Volume 28 P. 0125 Finnish special edition: Chapter 3 Volume 16 P. 0151 Swedish special edition: Chapter 3 Volume 16 P. 0151 *****COUNCIL REGULATION (EEC) No 2004/83 of 18 July 1983 amending, as regards lemons, Regulations (EEC) No 2511/69 and (EEC) No 1035/72 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas Council Regulation (EEC) No 2511/69 of 9 December 1969 laying down special measures for improving the production and marketing of Community citrus fruit (3), as last amended by Regulation (EEC) No 1204/82 (4), provides for a system of financial compensation for sellers established in the producer Member States in respect of Community oranges, mandarins, clementines and lemons marketed in the other Member States; Whereas, under Article 7 (2) of the said Regulation, the financial compensation in respect of lemons and clementines must be gradually reduced as from the 1983/84 marketing year and be abolished as from the 1986/87 marketing year; Whereas the progress made on the measures providing for a switch to new varieties of lemons has been less than anticipated; whereas the application of the provisions concerning the reduction in the financial compensation in respect of lemons should therefore be postponed by one marketing year; Whereas the situation in question should be taken into account when fixing the reference prices for lemons, by consequently amending Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (5), as last amended by Regulation (EEC) No 1738/82 (6); Whereas the marketing year for lemons begins on 1 June; whereas this Regulation should therefore apply from that date, HAS ADOPTED THIS REGULATION: Article 1 Article 7 of Regulation (EEC) No 2511/69 is hereby amended as follows: 1. In the first subparagraph of paragraph 2, 'lemons and' is deleted. 2. The following paragraph 2a is added: '2a. For lemons, the amount of the financial compensation shall be fixed each year before the beginning of the marketing year, in accordance with the procedure laid down in Article 43 (2) of the Treaty: (a) up to and including the 1983/84 marketing year, on the basis of the previous amount adjusted for changes in the basic and buying-in prices for the products in question, subject to the condition, however, that the percentage change in the financial compensation compared with the preceding marketing year may not exceed the percentage change in the basic and buying-in prices; (b) with effect from the 1984/85 marketing year, on the basis of the previous levels of the amount reduced, successively, by one-quarter, one-third and one-half. Financial compensation shall be abolished with effect from the 1987/88 marketing year.' Article 2 Article 23 of Regulation (EEC) No 1035/72 is hereby amended as follows: 1. The second subparagraph of paragraph 2 is replaced by the following: 'However, for clementines up to and including the 1982/83 marketing year, for lemons up to and including the 1983/84 marketing year and in the case of oranges, mandarins, satsumas, tangerines and other similar citrus hybrids, with the exception of clementines, up to and including the 1989/90 marketing year, the reference prices shall be fixed at the same level as for the preceding marketing year and adjusted, where appropriate, by a percentage not exceeding the difference between the percentage representing the change in the basic and buying-in prices and that representing the change in the financial compensation provided for in Regulation (EEC) No 2511/69 as compared with the preceding marketing year.' 2. The second subparagraph of paragraph 4 is replaced by the following: 'However: - in the case of clementines, this amount shall be limited for the 1983/84, 1984/85 and 1985/86 marketing years to one-quarter, one-half and three-quarters respectively of the amount calculated in accordance with the first subparagraph, - in the case of lemons, this amount shall be fixed at 0 ECU for the 1983/84 marketing year and shall not exceed, for the 1984/85, 1985/86 and 1986/87 marketing years, one-quarter, one-half and three-quarters respectively of the amount calculated in accordance with the first subparagraph.' Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 June 1983. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 1983. For the Council The President C. SIMITIS (1) OJ No C 160, 18. 6. 1983, p. 6. (2) Opinion delivered on 8 July 1983 (not yet published in the Official Journal). (3) OJ No L 318, 18. 12. 1969, p. 1. (4) OJ No L 140, 20. 5. 1982, p. 38. (5) OJ No L 118, 18. 5. 1972, p. 1. (6) OJ No L 190, 1. 7. 1982, p. 7.